Citation Nr: 0631646	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 
30 percent for vascular headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962, and from July 1962 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision which 
denied an increased (compensable) disability rating for the 
veteran's service-connected vascular headaches.  

In August 2004, the Board remanded the veteran's claim for 
additional evidentiary development and to ensure compliance 
with VA's duty to notify and assist.

In May 2005, the RO issued a decision granting an increased 
disability rating of 30 percent for the veteran's service-
connected vascular headaches, effective from October 2001.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

The veteran's vascular headaches are not productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for vascular headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, 
Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

In this case, the veteran is seeking an increased disability 
rating in excess of 30 percent for his service-connected 
vascular headaches.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities. Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected vascular headaches are 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8100.  Under the rating schedule, a 30 percent 
evaluation is warranted for migraine headaches where there 
is characteristic prostrating attacks occurring on an 
average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

After reviewing the veteran's claims folder, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 30 
percent.  

The veteran underwent a VA examination in February 2002.  
The report noted the veteran's complaints of approximately 
ten headaches per month, which had been controlled with 
Cafergot, Fioricent, and Tylenol with Codeine.  The report 
concluded with a diagnosis of vascular headaches, migraine 
type, not well controlled, but moderately well treated.  

A review of the available treatment records revealed 
treatment for a variety of conditions.  A January 2003 
treatment report noted the veteran's complaints of headaches 
on a daily basis, lasting two to three hours.  The report 
noted that he was currently working as a clerk at a county 
health department, and that he has not had to take off of 
his job due to headache pain in the past year.  Following a 
neurological examination, the examiner noted an impression 
of most likely a vascular type headache.  The examiner also 
noted that the veteran was probably taking too much 
analgesic that may be also giving a rebound.  The veteran's 
medications were then changed.  

In March 2003, the veteran was treated for complaints of 
vascular headaches.  The treatment report noted an 
impression that most likely the headaches are worsened by 
his use of Viagra.  The veteran's medications were again 
changed.  A follow-up treatment report, dated in July 2003, 
noted that the veteran's headaches were much improved.

In December 2004, another VA neurological examination was 
conducted.  The report of this examination noted the 
veteran's complaints of headaches occurring about once per 
week, and lasting a few hours.  The report noted that he 
continues to take medication for this condition, and that 
they have offered some relief.  He reported that if he has a 
headache at work, his boss is understanding and allows him 
to rest in a dark quiet place until the medications take 
effect.  He indicated that if he takes medication early in 
the course of a headache, he can usually stop it from 
becoming severe.  He rarely gets nauseated, and has no 
vomiting with headaches.  He does get photophobia, and a 
severe pounding headache usually starts on the right side.  
The examiner noted an impression of well documented 
recurrent vascular headaches.  The examiner also noted that 
the veteran has sleep apnea, which can aggravate this 
condition.

Based upon its review of the claims folder, the Board finds 
that the veteran's vascular headaches are not productive of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

As the preponderance of the evidence is against the claim 
for a rating in excess of the one assigned, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 18 Vet. App. at 120-
121. 

The RO's letters, beginning in January 2002, decisions, 
statement of the case (SOC), and supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
January 2002 letter essentially requested any evidence in 
the veteran's possession that pertains to his claim.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with two VA examinations in connection with this 
matter.  Thus, the Board considers the VA's duty to assist 
is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  


ORDER

An increased rating in excess of 30 percent for vascular 
headaches is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


